DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/17/2022 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Preliminary Amendment
           Preliminary Amendment that was filed on 05/20/2022 is entered.

Claim Objections

The following claims are objected to because of the following informalities:a. Claim 1 reads "each of the redirection-magnification subassemblies being separately secured to the lens". This phrasing is awkward, because each of the redirection-magnification subassemblies being separately secured to each or right or left lens (not in same lens) please consider revising and crarifying. 
b. The term “ingress port”  should read “egress port” as it is an exit/output port as show at least in FIGS. 5, 10 & 11 throughout the claims.
Please consider revising and simplifying claim language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 8, 10-11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellström (US PUB 2018/0136489).

	Regarding claim 1, Hellström teaches a wearable device (a pair of eyeglasses 26, FIG. 5) comprising: at least one lens (28) comprising a transparent material (e.g., eyeglasses lens 28 can be made with or without optical power/degree of refraction/grinding (transparent material)para. [0038], FIG. 5); a first redirection-magnification subassembly (a first loupe 1 comprising prism 11 as redirector and ocular lens assembly 9 as magnifier) and a second redirection-magnification subassembly (a second loupe 1 comprising prism 11 as redirector and ocular lens assembly 9 as magnifier), each of the redirection-magnification subassemblies being separately secured to the lens (para. [0029], [0040], as shown at least in FIGS. 1-4 & 6) and comprising: a viewport (second opening 4) at a proximal end of the redirection-magnification subassembly shaped to allow projection of an offset and magnified view in a projection direction (axis 25) (para. [0027], [0035], as shown in FIGS. 1-3); a redirection member (a prism 11); a magnification member (lens 19); an ingress port (first opening 3) at a distal end of the redirection-magnification subassembly shaped to allow ingress of light at an offset-angle (an acute angle α, FIG. 3)  from the projection direction (para. [0029], [0034]-[0036], as shown at least in FIGS. 1-3); and a single integral housing (2) that houses the viewport (4), the redirection member (11), the magnification member (9) and the ingress port (3), including rigidly holding the ingress port at a consistent location and orientation relative to the viewport (e.g., the housing 2 comprises an intermediate housing body 7 (rigidly holding the ingress port 3 relative to the viewport 4) connecting (integrally) the cylinder-shaped pipe 5 and the funnel-shaped pipe 6, para. [0027] and as shown at least in FIGS. 1-3).

Regarding claim 2, Hellström teaches the wearable device is a personal protection equipment (PPE) device (e.g., on a pair of eyeglasses 26 the loupe 1 may attached to another unit that is configured to be carried by the user, for instance a headband like or helmet like unit (PPE), FIG. 5, para. [0037]-[0038]).

Regarding claim 3, Hellström teaches at least a portion of a proximal end (4) of one of the single integral housings (2) passes through at least a portion of the at least one lens (e.g., the second opening 4 of the housing 2, para. [0029]…the loupe 1 is arranged in a through hole 29 (passes through) of the eyeglasses lens 28, para. [0038], as shown in FIGS. 1-3).

Regarding claim 8, Hellström teaches each of the single integral housings includes an adhesive that secures together two or more elements of the single integral housing (e.g., the loupe 1 being arranged at said eyeglasses lens 28, also known as carrier lens, and attached thereto by means of a suitable adhesive, such as UV-curing glue (para. [0038]).

Regarding claim 10, Hellström teaches each of the redirection members is an optical prism (a roof pentaprism 11, para. [0029]), each optical prism comprising: a first surface into which light ingresses into the optical prism; and a second surface from which light egresses from the optical prism (e.g., light path 25 ingresses through a first surface and egresses through second surface, as shown in FIG. 3, para. [0035]).

Regarding claim 11, Hellström teaches the first surface is offset from the second surface by the offset-angle (e.g., an ocular lens axis 25, and said objective lens axis 24 intersecting said ocular lens axis 25 in an acute angle α, para. [0035], FIG. 3).

Regarding claim 17, Hellström as set forth in claim 1 above further teaches the at least one lens comprises a first lens and a second lens, the first redirection-magnification subassembly being secured through the first lens and the second redirection-magnification subassembly being secured through the second lens (as shown in FIG. 6 two lenses of the eyeglasses having to secure loupes 1 on each lens, para. [0040]-[0041]).

Regarding claim 18, Hellström teaches the at least one lens is a face shield (e.g., on a pair of eyeglasses 26 the loupe 1 may attached to another unit that is configured to be carried by the user, for instance a headband like or helmet like unit (a face shield), FIG. 5, para. [0037]-[0038]).

Regarding claim 19, Hellström teaches the wearable device includes contact members having one or more contact-surfaces formed to secure the wearable device to a head of a wearer while the wearer is wearing the device (e.g., on a pair of eyeglasses 26 the loupe 1 may attached to another unit that is configured to be carried by the user, for instance a headband like or helmet like unit (to secure the helmet to a head of a wearer), FIG. 5, para. [0037]-[0038]).

Regarding claim 20, Hellström teaches the contact members comprise one or more nose-pads and one or more eye-glass stems (as shown in FIG. 6 nose-pads are close to an imaginary vertical plane 31 and two left & right ear stems are shown, para. [0040]-[0041]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hellström (US PUB 2018/0136489) in view of FASS (US PUB 2017/0052391.	
				
Regarding claim 4, Hellström teaches each of the single integral housings (2) includes a multi-part clamshell (intermediate housing body 7) with snap-fasteners (e.g., the housing 2 comprises an intermediate housing body 7 connecting (fasten) the cylinder-shaped pipe 5 and the funnel-shaped pipe 6, para. [0027]…The prism 11 is arranged in a holder 14, that is part of the housing 2 and that is fixedly or detachably connected to the rest of the intermediate housing body 7 of the housing 2 in a suitable way (such as clamshell with snap-fasteners), para. [0030], FIGS. 1-2).
Hellström teaches all limitations except for explicit teaching of a multi-part clamshell with snap-fasteners.
However, in a related field of endeavor FASS teaches connecting elements 120, para. [0037] and as shown in FIGS. 5A-5B.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hellström such that connecting elements (multi-part clamshell with snap-fasteners) as taught by FASS, for the purpose of to securing two or more optical elements together.
	
Regarding claim 5, Hellström teaches each of the single integral housings (2) includes one or more indexing surfaces (14) to hold the redirection member and the magnification member (e.g., the prism 11 (redirection member) is arranged in a holder 14 (indexing surface), that is part of the housing 2 and that is fixedly or detachably connected to the rest of the intermediate housing body 7 of the housing 2 in a suitable way, para. [0030]… the outer surface of the runner 16 is provided with an external thread  (indexing surface) that is in engagement with an internal thread arranged at the inner surface of the funnel-shaped pipe 6 ( of the housing 2, FIGS. 1-2).
Hellström teaches all limitations except for explicit teaching of integral housings includes one or more indexing surfaces.
However, in a related field of endeavor FASS teaches a number of connecting elements 120 may rigidly or rotatably connect a number of optical devices 104 to the number of loupe 102 (via indexing surfaces), see para. [0037], as shown in FIGS. 5A-5B.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hellström such that connecting a number of optical devices to a number of loupe  (via indexing surfaces) as taught by FASS, for the purpose of to securing two or more optical elements together.

Regarding claim 6, Hellström teaches each of the single integral housings (2) includes at least one metal element secured with at least one removable fastener (e.g., the prism 11 is arranged in a holder 14, that is part of the housing 2 and that is fixedly or detachably (removable fastener) connected to the rest of the intermediate housing body 7 of the housing 2 in a suitable way, para. [0030]).
	Hellström teaches all limitations except for explicit teaching of the single integral housings includes at least one metal element.
However, in a related field of endeavor FASS teaches the connecting elements 120 may be any desired structural element such as, but not limited to, clasps, clamps, and anchors (metal elements), see para. [0037].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hellström such that the connecting elements may be any desired structural element such as, but not limited to, clasps, clamps, and anchors (metal elements) as taught by FASS, for the purpose of to securing two or more optical elements together.

Regarding claim 7, Hellström fails to teach the removable fastener is one of the group consisting of bolts, pins, and roll-pins.
However, in a related field of endeavor FASS teaches the connecting elements 120 may be any desired structural element such as, but not limited to, clasps, clamps, and anchors (metal elements), see para. [0037].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hellström such that the connecting elements may be any desired structural element such as, but not limited to, clasps, clamps, and anchors (bolts, pins, and roll-pins) as taught by FASS, for the purpose of to securing two or more optical elements together.

Regarding claim 9, Hellström fails to teach the adhesive is one of the group consisting of an epoxy and a cyanoacrylate.
	However, in a related field of endeavor FASS teaches a connector 126 may be affixed to an optical device 104 by adhesive or by a mechanical connector, or by another coupling method, as may be desired (i.e., connecting elements 120 may be any desired structural element such as, but not limited to, clasps, clamps, and anchors (including epoxy and/or cyanoacrylate), para. [0037] and as shown in FIGS. 5A-5B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive (an epoxy and a cyanoacrylate) as taught by FASS to secures together two or more optical elements.
	
Regarding claim 12, Hellström fails to teach each prism further comprises a third surface and a fourth surface, the third surface being parallel with the fourth surface.
	However, in a related field of endeavor FASS teaches an optical device 104 may include a prism 122 (third surface) and a mirror 124 affixed to at least one surface of the prism 122 (fourth surface) and having a reflective surface (124) oriented in the direction of the prism 122, para. [0042], FIG. 8A).
	Fass further teaches the optical devices 104 may include, but may not be limited to: reflective devices; mirrors; prisms made of organic or inorganic materials; mirrored prisms; prisms having any geometry, such as Bauernfeind prisms, pentaprisms (parallel third and fourth surfaces), triangular prisms (para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pentaprisms having parallel third and fourth surfaces as taught by FASS in order to have an adjustable loupe as desired.

Regarding claim 13, Hellström fails to teach each prism further comprises another surface that is not parallel to the first surface.
	However, in a related field of endeavor FASS teaches beam entry surface (first perspective) of the prism 104 is not parallel to the exist surface (second perspective) as shown in FIG. 5a.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pentaprisms having beam entry surface (first perspective) of the prism is not parallel to the exist surface (second perspective) as taught by FASS in order to have an adjustable loupe as desired.

Regarding claim 14, Hellström fails to teach each prism has a triangular cross-section.
However, in a related field of endeavor FASS teaches an assembly of he optical devices 104 may include, but may not be limited to: reflective devices; mirrors; prisms made of organic or inorganic materials; mirrored prisms; prisms having any geometry, such as Bauernfeind prisms, pentaprisms, triangular prisms (a triangular cross-section), para. [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate triangular prisms (a triangular cross-section) as taught by FASS in order to have an adjustable loupe as desired.

Regarding claim 15, Hellström fails to teach each prism has a rectangular cross-section.
However, in a related field of endeavor FASS teaches an assembly of he optical devices 104 may include, but may not be limited to: reflective devices; mirrors; prisms made of organic or inorganic materials; mirrored prisms; prisms having any geometry (a rectangular cross-section), such as Bauernfeind prisms, pentaprisms, triangular prisms, para. [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prisms having any geometry (a rectangular cross-section) as taught by FASS in order to have an adjustable loupe as desired.

Regarding claim 16, Hellström teaches lens is one of the group consisting of clear and tinted (i.e., the eyeglasses lens 28 can be made with or without optical power/degree of refraction/grinding (clear and tinted), para. 0038], FIGS. 3 & 5).
Hellström teaches all limitations except for explicit teaching of lens being clear and tinted.
	However, in a related field of endeavor FASS teaches the glasses 100 may include prescription lenses, of certain varieties (such as bifocal lenses) or of any variety, as desired or prescribed, para. [0032]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the glasses may include prescription lenses of any variety, as desired or prescribed (including clear and tinted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 6, 2022